DETAILED ACTION
1.	This is a non-final action responsive to communications: The application filed 09/25/2020, which is a reissue application of U.S. Patent No. 10,091,257 (the “‘257 patent”), and is a divisional of parent reissue application No. 17/029,424 (“parent ’424 reissue application”), filed 09/23/2020, now pending.
	Claims 1-34 were initially pending in the application. A preliminary amendment was filed concurrently with the application on 09/25/2020. By way of the preliminary amendment, original claims 1-34 and pending claims 35-64 in the parent ’424 reissue application are cancelled and new claims 65-84 were added, therefore, claims 65-84 are currently pending. 

Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘257 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Declaration
4.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175  and MPEP § 1414) because of the following:  
The Examiner notes that the declaration filed with the present reissue application states the following:
“Error in the prosecution of U.S. Patent No. 10,091,257 (the ‘257 patent) prevented Applicant from claiming all that it had a right to claim. By way of example only and not by way of limitation, claim 1 of the ‘257 patent recites “determining an identity of the attendee, the identity of the attendee includes a hierarchical relationship level of the attendee within an organization” which language is not in new claim 65.”

Id.
	The oath/declaration filed in this divisional reissue application is improper, for the reason that the oath/declaration filed in the parent “424 reissue application is correcting the same error in claim 1. Examiner notes that when a divisional reissue application is filed correcting the same error as the parent reissue application, the reissue oath/declaration is considered to be improper under 35 USC 251, unless the error is being corrected in a different way. [Emphasis added] (See MPEP 1414 (II.)(D.)) 
While the current reissue oath/declaration correcting the same error as in the parent ‘424 reissue application, it does not indicate that the error is corrected in a different way.     	
	Additionally, it is noted that the declaration as submitted  identify at least one error in the claims by referencing to the specific claim(s) and the specific claim language wherein lies the error however, the declaration however does not contain a statement as to how the original patent is wholly or partly inoperative or invalid. (See, 37 CFR 1.175 and MPEP 1414(II.)(B.))

5.	Claims 65-84 are rejected as being based upon a defective reissue Oath/Declaration under 35 U.S.C. 251. See 37 CFR 1.175.
	The nature of the defect(s) in the oath or declaration is set forth above in this Office action.

Objection to the Amendment
 6.	The amendment to the claims are objected to because applicant has numbered the claims in this reissue application following highest numbered claim in the parent ‘424 reissue application, rather than numbering following the highest numbered patent claim. (See, MPEP 1452 (II.) and 37 CFR 1.173 (e)).  
Additionally, the amendment filed on 09/23/2020 do not comply with 37 CFR 1.173 (c), which sets forth the manner of making amendment in reissue application. 
	Applicant in his remarks submitted with the amendment states the following as support for the new claim;
“Support for the new claims can be found throughout the specification, claims and drawings of U.S. Patent No. 10,091,257.”  

Such a statement would be no better than saying for “the support for the new claims, see the specification.”  
Applicant has not provided on pages separate from the pages containing the changes an explanation of the support in the disclosure of the patent for the changes made to the claims. (MPEP 1453 (II.), 37 CFR 1.173 (c), and 1453 (V. (D.)) [Emphasis added]
New claims have limitations that are not in the original claims. Additionally, because the new claims are rejected infra under 35 USC 112 first paragraph for adding new matter to the specification, Applicant is requested, in his next communication to point to the support for each and every limitation in the new claims. 
 
112 sixth Paragraph - Claim Construction
7.	During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 (II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the claims using the broadest reasonable interpretation.
A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is, when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.
B. Claim Interpretation under 35 U.S.C. §112(6th)

A second exception to the prohibition of reading limitations from the specification into the claims is, when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th) and MPEP §2181 -2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

It is determined that claims 72-73, and 77-78 contain functional limitations of means or means-type language that invoke interpretation under 35 U.S.C. §112 (sixth Paragraph). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph.
	It is determined that claim 72 recite:
Phrase (1): “one or more processors coupled to the network interface unit, and the memory, configured to: establish a first …; establish a second …; receive, during the first virtual meeting…; determine a relationship between the second meeting participant…; determine, based on configurations…; .” connect the second meeting participant to…; display a prompt to the meeting host…; and in response to a first instruction… virtual room.”
Claims 73 and 77-78 adds more functionality to the functions performed by the one or more processors in claim 72 as following: 
Claim 73 recite:
“wherein the one or more processors are configured to, in response to …virtual  room.”

Claim 77 recite:
“wherein the one or more processors are configured to move the meeting host from… meeting host.” 
Claim 78 recite:
“wherein the one or more processors are further configured to receive from…first virtual room.”

With respect to the Phrase (1), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is noted that ‘one or more processor configured to’ is a generic placeholder or nonce term equivalent to ‘means’. The MPEP with respect to the structure of ‘processor’ and/or ‘microprocessor’, microcontroller’ or the like, states in part:


“For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." (Id., MPEP 2181 (I.)(B.)) [Emphasis added]”

	In the present situation, while the one or more ‘processor’ convey a particular structure for the simple specified functions in the MPEP, e.g., ‘receiving’ data, ‘storing’ data, and ‘processing’ data, however, to one of ordinary skill in the art considering the prior art of record, the phrase one or more ‘processor’ alone does not denote particular structure either expressly or inherently for performing the functions in Phrase (1), because an off the shelf processor need to be programmed based on an algorithm. [Emphasis added] As such, Phrase (1) meet invocation prong (A) 
	Phrase (1) meet invocation prong (B) because there is a functional language recitation to ‘establish a first …’; ‘establish a second …’; ‘receive, during the first virtual meeting…’; ‘determine…’ etc..	
Phrase (1) meets invocation Prong (C) because there is no structure recited in the limitation that performs the function.
	Thus the limitations in Phrase (1) invokes 112 (6th paragraph). 

Corresponding Structures:  
 	A review of the specification shows that the corresponding structure or material as described for performing the recited functions of phrases (1) are based on Figs. 1, 3 and 10, and their associated discussions. With respect to Phrase (1), according to the specification, server 20 which may take the form of an application running in a data center includes one or more processors 700, a network interface unit 710 and a memory 720. (see Fig. 10 and discussion at 10:38-47) The specification explains that,  “[t]he processor 700 may be a microprocessor or microcontroller, or several instances of such devices. The specification generally explains that the memory 720 stores instructions for meeting room control software 730, which in turn includes instructions for virtual waiting room control software 740 and virtual waiting room configuration information 750 indicating default configurations as well as configurations set by a meeting room owner. Thus, according to the specification, the processor 700 generally execute the meeting room control software 730 according to the flow charts in FIGS 1-9D, in specific FIGS 3, 5 and 6, and describing in accordance with the functions described in claims 16, 17-20 and 26-30.
	The specification however does not describe a structure and/or an algorithm (in the form, of  flow chart or step/procedure) describing the sequence of steps in claim 72.  
	As to the limitation in claim 73 the claim add more functionality to the method in claim 72. The only moving one participant from one room to another is explained is at 8: 14-16 describing, “Once the meeting room owner joins, all of the attendees in the virtual waiting room are seamlessly moved into the virtual meeting room”  (Id.) The specification does not describe a structure and/or algorithm with the sequence of steps describing the limitation in claim 73.
	As to the structure that perform the function recited in claim 74, there is no sufficient structure and/or algorithm to support the function “wherein the first virtual room has been previously assigned to the meeting host for recurring use by the meeting host,” in the sequence of order provided in claim 741. 
	As to claim 75, the specification describes that, “[F]or example, if a person who is in the senior leadership of an organization or the “boss” of the meeting owner joins a meeting room while another meeting is in-progress, the meeting server would recognize the importance of such persons and automatically place them in the virtual meeting room, and present a notification (audio or text) only to the meeting room owner in the existing meeting, the notification indicating that persons of high importance (perhaps including their names) have joined and are in the virtual waiting room.” (6:38-62)
	As to claim 76, as indicated above, the specification describes an indication to the meeting host that the participant is a member of host own organization is joining. However, the specification does not describe structure and/or algorithm to give an indication that the second meeting participant is a member of an organization allowed by the meeting host.
	As to claim 77, while the specification generally describe executing the meeting room control software 730 to automatically do some functions, (Id., at 10:57-65)) it does not describe a structure and/or algorithm to perform the function recited in claim 77.
As to claim 78, while the specification generally describe that the meeting room owner Tom click a button 650 to add Bob to the meeting in progress (Id., at 9:55-59) it does not describe a structure and/or algorithm to perform the function recited in claim 78 according to the sequence of events in independent claim 72 and 78 together.

	As set forth supra, for a computer-implemented means-plus function claim limitation invoking 35 USC 112(f) the Federal Circuit has stated in part, “[I]t is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.” While the specification discloses a processor 700 that execute the meeting room control software 730 according to the FIGS 3, 5 and 6, and described in the specification to perform some of the functions described in claims 72-78 (see the above analysis with respect to those claims), the specification however does not describe a meeting room control software 730 according to some flow chart and associated algorithm, step/procedure or the sequence of steps with all the determination steps2 [Emphasis added] recited in claim 72 to support the structure for performing the functions, within the sequence of event in claims 73-78. For the above reasons, the Examiner determines that the specification does not have sufficient written description support under 35 USC 112 (b) for claims 72-78 as will be discussed in more detail infra. 

Objection to the Specification
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the Added objection to the specification following is required:
	Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification. The use of a confusing variety of terms for the same thing should not be permitted.
	In the new claims 65-84, new terms are introduced that do not appear in the specification. See for example, the new claims generally reference to “virtual room”, the specification however, mainly reference to “virtual meeting room” and/or “virtual waiting room” (Id., Title, Abs. at, 7:4-23, and throughout the specification) and it is confusing as to which of the two is addressed in the claims.  

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	New claims 65-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 
With respect to claims 72-78, as set forth above with respect to the examiner’s claim interpretation of various limitations under 35 U.S.C. 112 6th paragraph, the examiner determined that the claims recite various phrases such as “one or more processors are configured to” for performing various claimed functions. As to the structure corresponding to these elements, the specification of the ‘257 patent, although discussing the function related to some of the claim elements, does not appear to disclose the corresponding structure and/or algorithm or step/procedure corresponding to these claimed means. (See the analysis of claims 72-78 above)  A review of the specification provides further some details of the claimed functions; however, the examiner cannot ascertain any physical structure, flow chart step/procedure and/or algorithm (with the sequence of steps) that corresponds to the functions in claims 72-78. For all the above reasons, the examiner finds that each of claims 72-78 are indefinite.
	For purposes of prior art rejections, the examiner has interpreted each of the claimed limitations in claims 72-78 invoking 35 U.S.C. § 112 (f) in accordance with the broadest reasonable interpretation. 

Claim 79 recites “moving the meeting host from the first virtual meeting in the first virtual room to a second virtual meeting in the second virtual room including the meeting host and the second meeting participant.” The limitation is indefinite as when the meeting host is moved from the first virtual meeting in the first virtual room to a second virtual meeting in the second virtual room, it is unclear when the meeting host is included in the moving again. 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	New claims 65-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New claim 65 is added as amendment as follows:
65. (New) A method for conducting online video meetings comprising: 
(a) establishing a first virtual room, the first virtual room associated with a meeting host and hosting a first virtual meeting including the meeting host and a first meeting participant; 
(b) establishing a second virtual room, the second virtual room associated with the meeting host; 
(c) receiving, during the first virtual meeting in the first virtual room, a request from a second meeting participant to join a meeting with the meeting host; 
(d) determining a relationship between the second meeting participant and the meeting host based on information associated with the second meeting participant; 
(e) determining, based on configurations set by the meeting host, whether to connect the second meeting participant to the first virtual room; 
(f) connecting the second meeting participant to the first virtual meeting in the first virtual room in accordance with the determination based on the configurations set by the meeting host and the relationship between the meeting host and the second meeting participant; 
(g) displaying a prompt to the meeting host indicating that the second meeting participant is in the first virtual room, the prompt further indicating an identifier associated with the second meeting participant; and 
(h) in response to a first instruction from the meeting host, moving the meeting host from the first virtual meeting in the first virtual room to the second virtual meeting in the second virtual room.
Claim 65 is rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without denying the request when determination based on the configuration is not to connect the attendee (see Step (e) in claim 65), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The specification clearly states that the configuration is set by the meeting room owner to connect or deny, which is a conditional statement set by the room owner. [Emphasis added] (7:13-23, see condition 330 in Fig. 5) This feature is considered critical or essential by applicant to the practice of the claimed invention is missing from the claims. 
Claim 65 appears to be incomplete, because after steps (d) and (e) it does not show a step or a situation when the determination to the configuration is not to connect and the request is denied3. Method claim 79 recites similar limitation and is rejected for the same reason. The apparatus claim 72, recites similar functions as the steps in claim 65 and is rejected for the same reason. 
Additionally, the method claim 65 broadly recites “a first virtual room”, and a second “virtual room”, both associated with a “meeting host.” The specification  does not reference to “virtual room,” as recited in the new claims. The specification discloses a “virtual meeting room” and a “virtual waiting room” and connecting an attendee to a “virtual meeting room” from a “virtual waiting room” (Id., at 2:24-32, ). The specification also discloses scheduling back-to-back meeting rooms (Id., at 8:7-9). A “virtual room” (either first or second) associated with a meeting host as recited in the claims can be interpreted as “virtual meeting room” or “virtual waiting room”. There is no adequate written description support for establishing two virtual meeting room or two virtual waiting room with one host at the same time. There is no support for example for the limitation, “moving the meeting host from the first virtual meeting in the first virtual room to a second virtual meeting in the second virtual room including the meeting host and the second meeting participant.” Method claim 79 is also rejected for the same reason. Apparatus claim 79 recite functions similar to the steps in method claim 65 and is rejected for the same reason.
Dependent claims 66-71, 73-78 and 80-84 are rejected for being dependent on a rejected base claims respectively.
Moreover, with respect to the software instructions that must be executed by a microprocessor to perform the functions in steps of claim 65 and 79, the specification explains that server 20 which may take the form of an application running in a data center includes one or more processors 700, a network interface unit 710 and a memory 720. (see Fig. 10 and discussion at 10:38-47) The specification explains that,  “[t]he processor 700 may be a microprocessor or microcontroller, or several instances of such devices. The specification generally explains that the memory 720 stores instructions for meeting room control software 730, which in turn includes instructions for virtual waiting room control software 740 and virtual waiting room configuration information 750 indicating default configurations as well as configurations set by a meeting room owner. When processor(s) 700 execute the meeting room control software 730, the processor(s) 700 perform the operations described above in connection with FIGS. 1-9D.” (Id., at 10:57-65)
The specification however, does not have written description support for the sequence of steps (with all the determination) recited in claims 65 and 79.
Claim 66 recites, “moving the second meeting participant from the first virtual meeting in the first virtual room to a second virtual meeting in the second virtual room.” The claim is rejected for the same reason.
Claim 67 recites, “wherein the first virtual room has been previously assigned to the meeting host for recurring use by the meeting host.” The specification does not have written description support for recurring use by the meeting host between two “virtual meeting room”. [Emphasis added]
Claim 69 recites “”opening a connection to the second meeting participant in the second virtual room to allow audio and video communication between the second meeting participant and the meeting host. The specification does not have adequate written description support for this limitation.
	Claims 70-71 and 80-84 are rejected not only because they depend on a rejected base claims, but also for the reason they add sub-steps that do not have sufficient written description support in the specification. 
In the event that Applicant believes that the above rejection with respect to claims 65-71 and 79-84 are in error, Applicant is requested to point to the specification for every one of the steps in the same order appearing in those claims.  

With respect to claims 72-78, that uses ‘means-plus-function type language’, the MPEP explains that, “[t]he PTO may not disregard the structure disclosed in the specification corresponding to such language when rendering a patentability determination.” (MPEP 2181)  
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. [Emphasis added] See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181 (B.))  
To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181 (B). [Emphasis added]
As described above in the claim interpretation analysis, the specification of the ‘257 patent does not provide adequate flow chart, step/procedure and/or algorithm with the sequence of steps in the new claims 72-78 ([Emphasis added]) to support the structure to perform the various claimed functions as recited in those claims (See the Claim Interpretation analysis, and 35 USC § 112 second paragraph analysis, supra). The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the specification does not describe with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventors had possession of the claimed invention.  
 
Claim Rejections -35 USC 251 (New Matter)
13.	Claims 65-84 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material, which are not supported by the patent, are discussed in the 35 USC § 112 1st paragraph analysis above. 

Impermissible Recapture
14.	Claim 65-84 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue, which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During prosecution of the Application 14/618,015 (the ‘015 application that matured into ‘257 patent) in the amendment of 04/26/2017 Applicant cancelled claims 8-9, 23-24, and 31-32,  amended claims 1, 16, 17, 19,25, 27, and 33. Claim 1 was amended as follows.
“1. 	(Currently Amended) A method comprising:
at a server that manages meetings in a virtual meeting room on behalf of a virtual meeting
room owner:
receiving a request from an attendee to join a meeting in the virtual meeting room;
determining an identity of the attendee, wherein the identity of the attendee
includes a hierarchical relationship level of the attendee within an organization:
determining, based on configurations set by the virtual meeting room owner,
whether to connect the attendee to a virtual waiting room; and
automatically connecting the attendee to the virtual waiting room in accordance
with the configurations set by the virtual meeting room owner and in accordance with the
identity of the attendee, and generating an audio or visual alert to the virtual meeting
room owner indicating that the attendee is in the virtual waiting room waiting for the start
of the meeting.”(Id., at p. 2)
 Apparatus claims 19, and computer readable medium claim 27 were amended in a similar way. 
In his remarks with respect to the patentability of the claims, Applicant argued that the prior art cited (the Arcambault) fails to teach or suggest the amended features in the independent claims 1, 19, and 27. Applicant further argued that dependent claims are allowable over the prior art of record for at least their dependency on amended independent claims, and for the additional features that the dependent claims recite. (Remarks of 04/26/2017 at pp. 9-10) 
  
In the amendment of 04/02/2018, Applicant cancelled claims 5, 21, and 29, added new claims 35-43, and amended independent claims 1, 19, and 27. Claim 1 was amended as follows.
Applicant amended claim 1 as follows:
“1.	(Currently Amended) A method comprising:
at a server that manages meetings in a virtual meeting room on behalf of a virtual meeting
room owner:
receiving a request from an attendee to join a meeting in the virtual meeting room;
displaying a graphical user interface control with a first prompt to the virtual
meeting room owner to open a virtual waiting room:
determining an identity of the attendee, wherein the identity of the attendee
includes a hierarchical relationship level of the attendee within an organization;
determining, based on configurations set by the virtual meeting room owner,
whether to connect the attendee to [[a]]the virtual waiting room; [[and]]
automatically connecting the attendee to the virtual waiting room in accordance
with the configurations set by the virtual meeting room owner and in accordance with the
identity of the attendee; [[,]] and
displaying a second prompt 
meeting room owner indicating that the attendee is in the virtual waiting room waiting for
the start of the meeting, the second prompt further indicating the name and hierarchical
relationship level of the attendee within the organization to enable the virtual meeting
room owner to determine a length of time to keep the attendee waiting in the virtual
waiting room.” (Id., at p. 2)
Apparatus claims 19, and computer readable medium claim 27 were amended in a similar way.  
In his remarks with respect to the patentability of the claims, Applicant argued that the prior art cited (the Arcambault in combination with Wong) fails to teach or suggest the amended features in the independent claims 1, 19, and 27. Applicant further argued that dependent claims and new claims are allowable over the prior art of record for at least their dependency on amended independent claims, and for the additional features that the dependent claims recite. (Remarks of 04/02/2018 at pp. 16-17)
On 05/21/2018 a notice of allowability (“NOA”) was issued in which the Examiner essentially relied upon the Applicant’s argument as his reasons for allowance. (Id., NOA at p. 3) Claims were renumbered as 1-344 and the patent was issued on Oct. 2, 2018. 
The MPEP in 1412.02 states:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three-step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) First, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test. 
The following claim chart, shows the mapping of original claim 1 against the new claim 65 in the present reissue application.

Original Claim 1 in ‘257 Patent
New Claim 65 in Reissue App. ‘439
Surrendered Subject Matter
(Preamble)  
A method comprising:
(Preamble)  
A method for conducting online video meeting comprising:

(a.) at a server that manages meetings in a virtual meeting room on behalf of a virtual meeting room owner:;
(a)
The online video meeting necessarily include a managing server

(b.) establishing a first virtual room, the first virtual room associated with a meeting host and hosting a first virtual meeting including the meeting host and a first meeting participant:
This step is added in claim 65, note that in step (b.) in claim 1, virtual meeting room is already established.    

(c.); establishing a second virtual room, the second virtual room associated with the meeting host:

See step (c.) in claim 1, V. M. R  Owner opens a virtual waiting room through the GUI.
(b.) receiving a request from an attendee to join a meeting in the virtual meeting room; 

(d.) receiving, during the first virtual meeting in the first virtual room, a request from a second meeting participant to join a meeting with the meeting host;
Claim 65 the second meeting participant is the attendee in claim 1.    
(c.) displaying a graphical user interface control with a first prompt to the virtual meeting room owner to open a virtual waiting room;


Surrendered Limitation – Claim 65, removed this limitation in its entirety.
(d.) determining an identity of the attendee, wherein the identity of the attendee includes a hierarchical relationship level of the attendee within an organization;
(e.) determining a relationship between the second meeting participant and the meeting host based on information associated with the second meeting participant; 

Claim 65 the relationship is between meeting host and the second participant, as opposed to relationship between the attendee and an organization. 
(e.) determining, based on configurations set by the virtual meeting room owner, whether to connect the attendee to the virtual waiting room;
(f) determining, based on configurations set by the meeting host, whether to connect the second meeting participant to the first virtual room;

Same 
(f.) automatically connecting the attendee to the virtual waiting room in accordance with the configurations set by the virtual meeting room owner and in accordance with the identity of the attendee; and
(g.) connecting the second meeting participant to the first virtual meeting in the first virtual room in accordance with the determination based on the configurations set by the meeting host and the relationship between the meeting host and the second meeting participant;

This step is the combination of step (e.) and step (f.) in claim 1.
The relationship between the meeting host and the second meeting participant is recited in step (d) in claim 1.
(g.) displaying a second prompt to the virtual meeting room owner indicating that the attendee is in the virtual waiting room waiting for the start of the meeting, the second prompt further indicating the name and hierarchical relationship level of the attendee within the organization to enable the virtual meeting room owner to determine a length of time to keep the attendee waiting in the virtual waiting room. 
(h.) displaying a prompt to the meeting host indicating that the second meeting participant is in the first virtual room, the prompt further indicating an identifier associated with the second meeting participant; and 
Surrendered limitation – Claim 65 is broader and  eliminates the surrendered limitation regarding the second prompt and determination of the length of time.  

(i) in response to a first instruction from the meeting host, moving the meeting host from the first virtual meeting in the first virtual room to the second virtual meeting in the second virtual room.
This limitation is added in claim 65, however is not related to the surrendered limitations in step (g) in claim 1.  


As seen from the above claim chart, element (c.) in claim 1 is entirely eliminated from claim 65.Also, element (g.) in claim 1 is broadened in claim 65 with respect to the second prompt indicating the name and hierarchal relationship level of the attendee within the organization to enable the virtual meeting room owner to determine a length of time to keep the attendee waiting in the virtual waiting room. 
It is clear from the above analysis that new claim 65 is broadened because, element (c.) in claim 1 is entirely eliminated and elements (g.) in claim 1, although has been made less restrictive is broadened in claim 65, and therefore, step (1) is satisfied. 

With respect to the second step of recapture determination and the question that whether applicant surrendered any subject matter MPEP states:
“[i]t is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” (Id., at 1412.02, II.B.1.)  
As set forth above, during original prosecution of the ‘257 patent, Applicant specifically argued about the subject matters that are now broadened5 with respect to the elements discussed above, in this reissue application. According to the MPEP, the argued limitations (identified as “Surrendered Limitation” in the claim chart above) are surrendered subject matter and, thus, step (2) is satisfied.
With respect to the third step of the recapture determination and the question that whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule, the MPEP states:
“In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.” (Id., at 1412.02, II.C.)

The MPEP further states in part:
1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 may be proper.

(2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:

It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.

The MPEP continues:
On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. (Id., at 1412.02, II.C.(1.) and 2.))
 [emphasis added] 

In the present situation, with respect to element (c.) in claim 1, the surrendered generating limitation is entirely eliminated. With respect to element (g.) in applying “In re Mostafazadeh” analysis, the examiner determines that, claim 65 is modified but retained a portion relating to displaying a prompt to the meeting host indicating that the prospective participant is in the first virtual room, the prompt further indicating an identifier associated with the second meeting participant.  
The examiner determines that, the retained portion of the modified limitations are well known in the art. For example, with respect to the retained portion of claim element (g.), the limitation is well known in the art as evidenced by Wong6 at Fig. 2, step 208, and description at ¶ [0040], teaches that the host component notifies the meeting presenters of the new lobby visitor (Interpreted as identifier associated with the second meeting participant in claim 65), and at Fig. 5, and description at ¶ [0038], teaches that the participants are arranged based on company’s hierarchical structure. 
Therefore, the claims are not narrowed to avoid recapture and the retained portion of the claim is well known in the art and as such, the step (3) is satisfied.  
Claim 72 is an apparatus claim similar to original apparatus claim 16 in the ‘257 patent. Method claim 79 reciting similar limitations as method claim 65 and is subject to the same analysis. 
Applicant is reminded that “[C]laims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects.” (MPEP 1412.01 (II.)) In the event that Applicant believe that the subject matter of claim 65 is directed to the overlooked aspect of the invention, Applicant must show that the invention in claim 65 is supported by a separate embodiment as required by the MPEP.
  
Accordingly, the examiner determines that independent claims 65, 72 and 79 are recapturing subject matter that was previously surrendered and for that matter, claims are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. Because the argued limitations are surrendered subject matter and it is improper recapture if applicant write similar claim in scope eliminating the surrendered subject matter. Willingham, 282 F.2d 353, 127 USPQ 211 (CCPA 1960). The question as to whether a reissue patent violates the rule against recapture of subject matter surrendered during original prosecution is a question of law. In re Mostafazadeh, 643 F.3d at 1358, 98 USPQ2d at 1642. See MPEP 1412.02 (I.). 
	Dependent claims 66-71, 73-78 and 80-84 are rejected because they are dependent on a rejected base claim.  

Double Patenting Rejection
15.	Claims 79-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 56-64 of co-pending Application No. 17/029,424.
Where claims in two or more applications filed by the same applicant or assignee are patentably indistinct, a complete examination should be made of the claims of each application and all appropriate rejections should be entered in each application, including rejections based upon prior art. The claims of each application may also be rejected on the grounds of "provisional" double patenting based on the claims of the other application whether or not any claims avoid the prior art. Where appropriate, the same prior art may be relied upon in each of the applications. See also MPEP § 804.01 and § 822.
	The following table maps elements of claim 56 of the ‘424 application with similar elements of claim 79 of the present ‘439 application. 

Claim 56 of ‘424 appl. 

Claim 79 of ‘439 appl. 

(Preamble) A method for providing virtual rooms for audio and video-enabled online meetings comprising:

(Preamble) A method for conducting online video meetings comprising:
Almost the same 
(a) establishing a first virtual room, the first virtual room associated with a meeting host, the first virtual room having been previously assigned to a meeting host for recurring use by the meeting host;


(a) establishing a first virtual room, the first virtual room associated with a meeting host and hosting a first virtual meeting including the meeting host and a first meeting participant;

Claim 80 of the ‘439 appl. covers the previously assigned to the meeting host for recurring part of claim 56 of ‘424 appl. 
(b) establishing a second virtual room, the second virtual room associated with the meeting host;

(b) establishing a second virtual room, the second virtual room associated with the meeting host;

The same 
(c) receiving, during an online meeting in the first virtual room, a request from a prospective participant to join an online meeting with the meeting host; 

(c) receiving, during the first virtual meeting in the first virtual room, a request from a second meeting participant to join a meeting with the meeting host;

Prospective participant in claim 56 is broader that may cover a second meeting participant
(d) determining a relationship between the prospective participant and the meeting host based on an indication of the relationship between the prospective participant and the meeting host; 

(d) determining a relationship between the second meeting participant and the meeting host based on information associated with the second meeting participant;

Prospective participant in claim 56 is broader that may cover a second meeting participant
(e) determining, based on configurations set by the meeting host, whether to connect the prospective participant to the first virtual room or the second virtual room; 

(e) determining, based _on configurations set by the meeting host, whether to connect the second meeting participant to the first virtual room or the second virtual room;

The same
(f) connecting the prospective participant to the second virtual room in accordance with the determination based on the configurations set by the meeting host and the relationship between the prospective participant and the meeting host; 

(f) connecting the second meeting participant to a second virtual meeting in the second virtual room in accordance with the determination based on the configurations set by the meeting host and the relationship between the meeting host and the second meeting participant;

Because the prospective participant may cover a second meeting participant, the two limitations almost the same
(g) and displaying a prompt to the meeting host indicating that the prospective participant is in the second virtual room, the prompt further indicating an identifier associated with the prospective participant to enable the meeting host to determine whether to admit the prospective participant to the online meeting in the first virtual room.

(g) displaying a prompt to the meeting host indicating that the second meeting participant is in the second virtual room, the prompt further indicating an identifier associated with the second meeting participant; 

The two limitations are the same, except for enabling the meeting host to determine whether to admit the prospective participant to online meeting in the first virtual room.
(h)
(h) in response to a first instruction from the meeting host, moving the meeting host from the first virtual meeting in the first virtual room to a second virtual meeting in the second virtual room including the meeting host and the second meeting participant; and


(i) 
(i) in response to a second instruction from the meeting host, moving the meeting host from the second virtual meeting in the second virtual room to the first virtual meeting in the first virtual room.

Claim 60 in ‘424 appl. covers (i) in ‘439 appl.  
The method of claim 56, further comprising receiving from the meeting host a command to move the prospective participant from the second virtual room to the first virtual room as a meeting participant.

	
 
	As seen from the above mapping chart, elements (a)-(f) from both claims are the similar if not identical. As to limitation (g) in claim 56, the limitation provide the ability to the meeting host to move the meeting host and a prospective participant from one meeting room (e.g., the second meeting room) to another (e.g., the first meeting room), and that covers the limitation (h) in claim 79 of the ‘439 application.    
	As to claims 81-83 in the ‘439 application is identical to claims 57-59 in the ‘424 application respectively. Element of claim 60 of the ‘424 application is covered by element (i) in the ‘439 application. Claim 60 in the ‘424 application is identical to claim 83 in the ‘439 application.   
   	A rejection based on a nonstatutory type of double patenting can be avoided by filing a terminal disclaimer in the application or proceeding in which the rejection is made. In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Knohl, 386 F.2d 476, 155 USPQ 586 (CCPA 1967); and In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966). The use of a terminal disclaimer in overcoming a nonstatutory double patenting rejection is in the public interest because it encourages the disclosure of additional developments, the earlier filing of applications, and the earlier expiration of patents whereby the inventions covered become freely available to the public. In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968); In re Eckel, 393 F.2d 848, 157 USPQ 415 (CCPA 1968); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Note that a terminal disclaimer filed after the expiration of the reference patent is not effective to obviate a nonstatutory double patenting rejection. See Boehringer Ingelheim Int’l v. Barr Laboratories, 592 F.3d 1340, 93 USPQ2d 1417 (Fed. Cir. 2010). See also MPEP § 1490, subsection VI.A. A disclaimer filed in a reference patent that has an earlier expiration date and that disclaims the patentably indistinct claim(s) would have no impact on whether a nonstatutory double patenting rejection is proper in a patent that has, or an application for a patent that would have, a later expiration date. Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 967 n.5, 58 USPQ2d 1869, 1878 n.5 (Fed. Cir. 2001)("A patent owner cannot avoid double patenting by disclaiming the earlier patent.").

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 65-71 and 79- 84 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Arcambault et al., US-2006/0182249 A1, hereafter “Arc” in view of Wong et al., US-2012001249 A1, hereafter “Wong”.
	Examiner’s Note: With respect to independent claims 65, and 79 and  limitation in the claim,
determining a relationship between the second meeting participant and the meeting host based on information associated with the second meeting participant: 
determining, based on configurations set by the meeting host, whether to connect the second meeting participant to the first virtual room:	
The Examiner determines that, “determining whether to connect”, based on some condition set by “the meeting host” imply a contingency. (See MPEP 2111.04(II.)) As such, the steps following the second determination step need not to be performed, when “determination based on configuration set by the meeting host, whether to connect the second meeting participant to the first virtual room” is not met. 
Based on the above, Arc teaches the following claim limitations; 
Claim 65. (Preamble) A method for conducting online video meetings comprising: 
See  Arc discloses generally to conferencing services and, more particularly, to enabling a host to invite would-be attendees of a conferencing session (Arc, at [0001]
 (a) establishing a first virtual room, the first virtual room associated with a meeting host and hosting a first virtual meeting including the meeting host and a first meeting participant:
See Arc teaches that a meeting organizer (a host) that wants to schedule a meeting with a conferencing service schedules a meeting and requests the use of a meeting lobby for the scheduled meeting.
 (b) establishing a second virtual room, the second virtual room associated with the meeting host:
Arc discloses a meeting lobby (second virtual room) and a list of visitors (second participants) associated with the meeting host. (See Arc at [0017], and [0018])   
(c) receiving, during the first virtual meeting in the first virtual room, a request from a second meeting participant to join a meeting with the meeting host:
In Arc the list of visitors (second participants) requesting entry to the meeting (request from the second meeting participants) is provided to the meeting organizer (hosts) (Id., Arc, Fig. 2 and at [0018]) 
Arc however fails to teach,
(d) determining a relationship between the second meeting participant and the meeting host based on information associated with the second meeting participant:
Wong in the same filed of endeavor teaches of a conferencing service (Id., at Abs. and at [0029], [0030] and [0031]) and that the conferencing module 114 in other embodiments verifies participants' identity (information) by video or audio data (such as participants' image or voice) transmitted from participants' said client device 120 to the server 110. (Abs., and at [0029] and [0031]). Wong also determining an identity of the attendee (participant), wherein the identity of the attendee includes information such as hierarchical relationship level of the attendee within an organization (Wong, See the hierarchical structure of the organization in Figs. 5 and at [0036] and [0038]) 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to incorporate the “determining an identity of the attendee (participant)” suggested by Wong into the conferencing service of Arc for the reason that prospective participants verified before entering the virtual meeting room and avoid unwanted participants to enter the meeting room and that the presenter (host) be able to identify the participant before grant him access to the meeting. A person of ordinary skill in the art would have had ample motivation at the time to do this modification for the reason to give the host choice of granting or not granting access to a prospective attendee in the event that the attendee is not known or not welcome to the meeting.  
(e) determining, based on configurations set by the meeting host, whether to connect the second meeting participant to the first virtual room; 
See Wong teaches that the conference organizer (i.e., host) grants or deny rights (i.e., determine to connect or not) to specific participants (Id., at [0032]) and that organizer in granting or denying right reference to company’s organizational structure (i.e., the determination to connect is based on configuration set by the organizer (see the previous step (d) above)) (Id.)   
Note that Wong teaches that the conference organizer may grant or deny right to a conference by conferencing module 114 (Id., at [0050], see candidates C1, C2, etc.)  

Examiner’s Note: As set forth above, rest of the steps in claim 65 need not be met, when determining, based on configurations set by the meeting host, if the condition to connect the second meeting participant to the first virtual room is not satisfied. However, the Examiner notes that the combination of Arc with Wong discloses the rest of the steps in claim 65.
(f) connecting the second meeting participant to the first virtual meeting in the first virtual room in accordance with the determination based on the configurations set by the meeting host and the relationship between the meeting host and the second meeting participant; 
As set forth above, the conference organizer has the authority to grant right at any time to a participant according based on the hierarchical organization. See [0032], [0034], see also [0041] teaches that in response to participant’s request, the conferencing module based on the right the organizer’s authorization, which is based on hierarchical structure (see element (e) above,  authorize a participant to be connected to the conference. See also [0050] describing that the conference organizer (general manager) may determine a candidate (such as the participant C12, C21, or C22) for a conference right granted by the conferencing module 114.)    
  
(g) displaying a prompt to the meeting host indicating that the second meeting participant is in the first virtual room, the prompt further indicating an identifier associated with the second meeting participant; and 
See Wong discloses that, once [a]/all participants get connected, the monitoring module 115 may issue the status notification to the conference organizer (host) (Id., at [0042], and the status identifier is associated with each participant is displayed by the monitoring module (Id., at [0042], see the leader or ordinary participant as the identifier for organizer to see) 

(h) in response to a first instruction from the meeting host, moving the meeting host from the first virtual meeting in the first virtual room to the second virtual meeting in the second virtual room.
 Arc teaches this limitation, see for example he discloses that the meeting presenter (i.e.,  host) is notified as to the presence of the newly arrived visitor in the meeting lobby, and based on the decision of the presenters granted permission to join the meeting.(Id., Arc at [0030]) 
As such combination of Arc with Wong discloses all the limitations in claim 65.

As to claim 79, the claim is rejected for the same reasons as described in the rejection of claim 65, except claim 79 recited an extra step of moving the host from second virtual room to the virtual room, i.e., “in response to a first instruction from the meeting host, moving the meeting host from the first virtual meeting in the first virtual room to a second virtual meeting in the second virtual room.” Arc however, discloses that the meeting presenter in the meeting (i.e., host in the meeting) can bring up a dialog, such as a meeting Lobby dialog or other suitable interface (i.e., host in the lobby) and control meeting access from the lobby. (Id., [0019]) This appears to shows that the host can move between virtual meeting rooms and lobby (i.e., meeting room was previously assigned to the host and that can used again.) In other words, the meeting presenter can move from one virtual room to another virtual room.   
As to claim 66, Arc discloses, “moving the second meeting participant from the first virtual meeting in the first virtual room to a second virtual meeting in the second virtual room.”  See for example Arc discloses that the meeting presenters or other individuals having the authority to allow moving or entering visitors to join the meeting. (Id., at [0046], and [0050])
As to claim 67, Arc discloses, “wherein the first virtual room has been previously assigned to the meeting host for recurring use by the meeting host,” disclosing that the meeting presenter in the meeting (i.e., host in the meeting) can bring up a dialog, such as a Meeting Lobby dialog or other suitable interface (i.e., host in the lobby) and control meeting access from the lobby. (Id., [0019]) This clearly shows that the host can move back and forth between meeting room and lobby (i.e., meeting room was previously assigned to the host and can use the two virtual rooms)    
As to claims 68 and 81, Wong discloses that the identity of the attendee includes a hierarchical relationship level of the attendee within an organization (Wong, Fig.6, [6038], participants are arranged based on company’s hierarchical structure).
As to claims 69 and 82, Wong discloses that the “the relationship between the second meeting participant and the meeting host comprises an indication that the second meeting participant is a member of an organization allowed by the meeting host.” (See Wong discloses that the identity of the attendee includes information such as hierarchical relationship level of the attendee within same organization (Wong, Fig.6, and [6038]).

With respect to claim 70 and 83, Arc discloses that, “audio/video adapter 160 are connected to PCI local bus 154 by add-in boards inserted into expansion slots.” (Arc at [0053])
With respect to claims 71 and 84, Arc discloses that the meeting presenters having the authority to allow moving or entering visitors to join the meeting from the lobby. (Id., at [0030], [0046], and [0050])
Claim Rejections - 35 USC § 102 and 35 USC § 103
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 72-78  is/are rejected under 35 U.S.C. 102(b) as anticipated by Archambault et al., US-2006/0182249 A1, hereafter “Arc” or, in the alternative, under 35 U.S.C. 103 as obvious over Wong et al., US-2012001249 A1, hereafter “Wong”.
With respect to claims 72-78, the Examiner notes that, based on the analysis of the 35 U.S.C. § 112, sixth paragraph, claims 72-78 are rejected under 35 USC 112 second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as his invention and, under 35 U.S.C. § 112 first paragraph for failing to comply with written description requirement. 
In the absence of a written description support for the structure and/or algorithm to perform the functions recited in claims 72-78 (see the claim interpretation analysis, above), for the purpose of examination and for the purpose of prior art rejections, the examiner considers any generic processor and/or any hardware and/or combination of hardware and software performing the claimed functions in the claims as the corresponding structure of the one or more processors of claims 72-78 invoking 112(f). [Emphasis added]
Therefore, the prior art Arc with the server 106 connected to the network 108, which include a memory (Id., at ¶ [0034]) and one or more computers 102 and 104 are considered to be the network interface, memory and the one or more processors respectively in the claims that perform the functions similar to the functions in claim 72 and dependent claims 73-78. 
In the alternative, the server 106 connected to the network 108, which include a memory and one or more computers 102 and 104 in Arc (See Arc., at ¶ [0034]), in addition to the processor’s in Wong (see processor 111 in Fig. 2 and described at [0028], and processor 151 in Fig. 6 and described at [0052]) would perform the functions in claims 72-78, similar to the method steps describe above in the rejection of claims 65-71.   

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770.  The Examiner can normally be reached on M-T - 7:30 AM to 4:30 PM and, F - 8:00 AM to Noon, *Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Majid A. Banankhah            
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/Ovidio Escalante/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that claim 73 and 74 inherently include the steps of the independent claim 72.
        2 e.g., “establish a first …; establish a second …; receive, during the first virtual meeting…; determine a relationship between the second meeting participant…; determine, based on configurations…; .” connect the second meeting participant to…; display a prompt to the meeting host…; and in response to a first instruction… virtual room.”
        3 The Examiner notes that any prior art that satisfy the steps before the determination steps, would satisfy the claim language.   
        4 Independent claims 19 and 27 were renumbered as claims 16 and 21 respectively.  
        5 See, prosecution of the ‘015 application, the amendment of 04/26/2017 at p. 2 and 04/02/2018 at p. 2, and the argument made in the Remarks of 04/26/2017, at pp. 9-10, and Remarks of 04/02/2018 at pp. 16-17.   
        6 Wong is used in the rejection of claims during original prosecution of the ‘257 patent. (See Final action dated 01/05/2018 at p. 6)